Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 1 of 37 Page ID #:1418




                                  EXHIBIT A




                                       1
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 2 of 37 Page ID #:1419




                                 Portions of Recorded Jail Telephone Calls
  Clip 1
  May 8, 2019
  78033112_May_08_2019_17_41_28_PM


  [Audio starts at 0:54]

            MD1:             Hey. Where’s the car. Did you guys get the car?

            JD:              No. W‐Ben looked around for it where you‐where you said you

                             left it, wasn’t there. He called it. So, we have‐we called any towing

                             company that you check‐check that area, they said they didn’t have it.

                             So we just listed it as stolen.

            MD:              Hey. So, so, when they gave you my stuff back, the car keys weren’t there,

                             correct?

            JD:              Nope.
            MD:              Okay, so the FBI has it. The FBI has my car, then. Okay. Whatever
  [Audio ends at 1:25]


  [Audio starts at 11:21]
            MD:              Did they take your computer?
            JD:              No. They only took your stuff. Yeah, and everything on the receipt that
                             they gave us was all yours.
            MD:              From, like, my laptop ‐‐
            JD:              Your laptops, your guns…
            MD:              [OV] Obviously.
            JD:              [OV] [UI]. Obviously yeah.
            MD:              Anything else?
            JD:              Uh, uh [OV] [UI].
            MD:              [OV] Hey, can yo‐can – what up?



  1
      “MD” throughout refers to defendant Domingo.

                                                           2
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 3 of 37 Page ID #:1420




          JD:               They also took the old uh‐I think they took your RAM and your, uh,
                            the old, uh, whatchamacallit, hard drive.
          MD:               The hard drive?
          JD:               Yep.
          MD:               I mean it’s just the back up of memories, but, okay. Alright.
          JD:               Yeah. Pretty much all they took from‐that I know of. [UI] has the receipt.
          MD:               Yeah. So, I’m sorry about all that.
  [Audio ends at 12:15]


  [Audio starts at 13:43]
          MD:               So, you guys have my wallet, right?
          JD:               Yeah. They gave us back your wallet, but the ID, and most of your‐and
                            I believe all your cards.
          MD:               What else did they give back? Did they give back my pocketknife?
          JD:               No. They‐they also took your‐the Gerkin [PH] knife.
          MD:               Oh, wow. I got that on my travels. But, just my wallet, though, right?
          JD:               Yeah. Again, for the most [UI], and I don’t know what you had in there,
                            but, I guess, most of it’s been returned. Everything they‐I guess most
                            of the things that you had in your pockets.
  [Audio ends at 14:17]




                                                         3
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 4 of 37 Page ID #:1421




  Clip 2
  June 4, 2019
  78033112_Jun_04_2019_11_53_22_AM

  [Audio starts at 0:36]

           MD:             Ricky.

           RM:             Yeah, what‐what up?

           MD:             What’s up man? How are you?

           RM:             I’m good. And you?

           MD:             Yeah, I’m alright. I’m alright. How yo‐like, how’s work, bro?

           RM:             Boring. [OV] I [UI] worse.

           MD:             [OV] Boring. Yeah. You still [OV] [UI] ‐‐

           RM:             [OV] [UI]

           MD:             ‐‐ you still live with your boss and shit?

           RM:             Yeah.

           MD:             Oh, alright. That’s what’s up. [OV] How’s your family?

           RM:             [OV] [UI]. They’re good. My Mom got an apartment finally.

           MD:             Finally, huh. [OV] Yeah.

           RM:             [OV] Yeah. [UI]. Lot more storage, [UI].

           MD:             Damn. I leave the fucking picture and your family finally gets its

                           shit together. [laughs] Damn. That’s what’s up though, bro.

  [Audio ends at 1:25]



  [Audio starts at 2:50]

           MD:             I don’t know, bro. I could get royally fucked, is‐yeah, the‐there’s

                           just a lot I don’t know right now.

           RM:             Yeah I know.

           MD:             Either way it was a blast, bro. I don’t know if you’re still doing the New

                           York thing. Like if you’re going to move there.


                                                        4
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 5 of 37 Page ID #:1422




          RM:              Yeah I don’t know either.

  [Audio ends at 3:06]



  [Audio starts at 4:40]

          MD:              [OV] So, what’d everyone ‐‐

          RM:              [OV] [UI]

          MD:              ‐‐ wha‐did any‐does anyone else know?

          RM:              A lot of people know.

          MD:              [OV] laughs]

          RM:              [OV] They were talking [UI]‐they were talking about it on Facebook

                           and actually was pissing me off.

          MD:              What they‐were they just talking shit? Like “Hey, I know that weird

                           motherfucker.”

          RM:              Yeah, I was like, shut the fuck up, man. You guys don’t even talk to

                           him, or hang out with him. What the fuck do you need to be saying

                           shit for?

          MD:              Oh, so they’re all‐it was all bad then, huh?

          RM:              Yeah.

  [Audio ends at 5:12]



  [Audio starts at 5:39]

          MD:              Luke?

          RM:              Yeah.

          MD:              Oh, shit. [OV] I haven’t heard from him.

          RM:              [OV] And then [UI]…Yeah, neither have I. But, I’ve left a few

                           messages and stuff. But, uh, yeah, it was like, you know you were,

                           you’re‐allegedly you were going to hit up a Nazi rally. And she was like,

                           like, you know, that’s not true. But, like, you know she was like “Well my

                           Mom was going to be over there. She‐she would have gotten killed [UI].”

                                                       5
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 6 of 37 Page ID #:1423




                   And then Joe was like “Your Mom was going to be at a Nazi rally?

                   Are you sure?”

       MD:         [laughs]

       RM:         Like, Oh my God, Dude, I was like, you’re fucking stupid. [laughs]

       MD:         Oh, man. So all the school‐all the school buddies know.

       RM:         Yeah. That’s how I found out, dude.

       MD:         Damn.

       RM:         People started sharing it on Facebook, or else I would have not known.

       MD:         Fuck. Yvette. Fucking [Y.H.]?

       RM:         Yeah.

       MD:         Stupid. Well I shouldn’t say anything to her in school. I think that’s

                   all up to her.

       RM:         Well she said she tried‐she hung out with you a few times, but like…

       MD:         A few times. She sat next to me in, like, what, Mr. Berkowitz’s

                   Class, Miss Kim’s class.

       RM:         No, but, like, after high school. [OV] you, like, all hanging o ‐‐

       MD:         [OV] Bull sh‐‐. Dude, she’s just full of shit. I‐The only person I kicked

                   it with after high school was you, Joe, Doug and Will, though Will

                   passed away.

       RM:         [OV] Yeah.

       MD:         [OV] [UI] one time, Maris‐like, dude. I—I wrote their names down so I

                   don’t forget it. [laughs]

       RM:         Yeah. [laughs]

       MD:         Damn, dog. So I guess everyone hates me now, huh?

       RM:         No. They’re like “Oh my God. No way.” We we‐there‐there was

                   like, ‘I can’t believe it” and “He went to our school” and, all like

                   “Oh my God, that shit was so retarded” dude.

       MD:         Man. Like I sa‐yeah I went to the school but no one fucking talked

                   to me. [OV] Just you and the Fuzzy.

                                                 6
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 7 of 37 Page ID #:1424




       RM:         [OV] [UI].

       MD:         You and Fuzzy. That’s it.

       RM:         Yeah. And then I‐I posted some shit up. I’m like, everybody stop

                   talking about Mark. All you fuckers, like, went to school with him,

                   you guys didn’t really try hanging out with him, or talking to him.

                   After that shit, everybody, like, stopped talking about you.

       MD:         Real shit, though. Like, you, like—during school it was just you,

                   Fuzzy, and like some of the taggers, like graffiti guys. But all the

                   graffiti motherfuckers like, took down their Facebooks, like, or

                   whatever. They got ca‐maybe they got caught up themselves, you

                   know? [OV] But ‐‐

       RM:         [OV] Yeah.

       MD:         So really it was just you., and like Crystal, like literally it‐like

                   off the top, like, less than ten times. [OV] You know?

       RM:         [OV] Yeah.

       MD:         What Crystal, how is Crystal?

       RM:         I don’t know. I don’t talk to her. I think she has a third kid now, or

                   something like that.

       MD:         [OV] Wow.

       RM:         [OV] Or she was about to have another kid.

       MD:         Was Debbie talking shit?

       RM:         No. I don’t have her on Facebook.

       MD:         What about Susie?

       RM:         Nah. She was mad that everybody else was talking shit.

                   [OV] [UI].

       MD:         [OV] No.

       RM:         And she was like “Is it my fault that he‐that that happened to him?

                   I should have just stayed talking to him. Tha‐I‐I don’t know‐I don’t

                   know what I did wrong.” It might of, I‐she‐she was all, like, confused,

                                                  7
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 8 of 37 Page ID #:1425




                   like, like, [OV] what happened with [UI].

       MD:         [OV] [UI]. She’s like, she’s all extra, bro. She always thinks it’s‐it’s

                   about her and shit. But, whatever. [OV] I’m glad she remembered, though.

       RM:         [OV] Yeah.

       MD:         I’m glad she remembers me.

       RM:         Yeah, I know. She wa‐she was talking to Yvette on Messenger, talking

                   shit to her, about what she was saying, about you.

       MD:         [OV] Yeah?

       RM:         [OV] I was like, what the fuck?

       MD:         [OV] [UI].

       RM:         [OV] Yeah she wasn’t – like Susie was defending you.

       MD:         What? No fucking way. Damn.

       RM:         Yeah.

       MD:         Damn. All the real homies show themselves, huh? When‐when

                   the shit gets real like this?

       RM:         Yeah. But you’re fucking dumb either way.

       MD:         [OV] Who, me?

       RM:         [OV] [UI]. Yeah.

       MD:         [laughs]

       RM:         You should have fucking talked to me, dumbass.

       MD:         Bro, I did…

       RM:         About what you – were thinking of doing.

       MD:         Stupid.

       RM:         You could have still been here. You would‐could have been drinking

                   beers.

       MD:         Bro. I can’t drink anymore, dog.

       RM:         I know. I could have been drinking beer.

       MD:         [laughs] Anyways, but, from our last conversation, though, thank you

                   for being there for me.

                                                   8
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 9 of 37 Page ID #:1426




         RM:              Yeah. No problem, dude. You know I’m always here. Even if I’m

                          somewhere else, I’m always there.

         MD:              Yeah.

  [Audio ends at 10:27]




                                                    9
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 10 of 37 Page ID #:1427




  Clip 3
  June 8, 2019
  78033112_Jun_08_2019_14:42_55_PM



  [Audio starts at 09:50]
           MD:              Yeah, what’s up?
           RM:              Why can’t we go visit you?
           MD:              Right now, it’s only my mom and brother, but when I get … I think that, I think it
                            is when I get convicted of it and I’m actually doing my time‐time, you know,
                            then anyone can visit me—
           RM:              [OV] Oh, yeah.
           MD:              ‐‐but right now, it’s only immediate family, and my mom’s in Texas, and I don’t
                            where in Texas, so it’s just my little brother, but he doesn’t drive.
  [audio ends at 10:19]




                                                         10
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 11 of 37 Page ID #:1428




  Clip 4
  June 9, 2019
  78033112_Jun_09_2019_09_31_01_AM



  [audio starts: 09:23]
           KC:            Why’d they take your car?
           MD:            I don’t know, but they—
           KC:            [OV] That’s what I don’t understand, because they could have just fucking left it,
                          and then James would have had a car.
           MD:            ‐‐took the car. Yeah, well, you know, fuck the feds, and all that shit.
           KC:            And what, and what did they even do with it, like, what the fuck. Do they sell it,
                          or something, like, what the fuck. Like, it’s weird.
           MD:            This being the United States Government, I don’t know. Probably plant cocaine
                          in it or some stupid shit. And like, oh, by the way, he’s an even bigger shit‐bag
                          than we thought because we found this. And, it’s like, oh.
           KC:            [laughs]
  [audio ends at 10:02]




                                                      11
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 12 of 37 Page ID #:1429




  Clip 5
  June 12, 2019
  78033112_Jun_12_2019_13_49_46_PM



  [audio starts at 5:06]
           JD:             I found a good deal for a car at COSTCO.
           MD:             Huh?
           JD:             I found a good deal for a car at COSTCO.
           MD:             A car at COSTCO?
           JD:             Yeah. They sell cars.
           MD:             Okay. I mean it’s up to you. I mean, you know what I’m saying?
           JD:             Yeah, Bro.
           MD:             When this is all done I was actually thinking of giving the, er, Camry over to you
                           but, you know, obviously, the government has it at the moment.
           JD:             [UI]
           MD:             But, yeah, okay, you can have two‐‐
           JD:             [OV] You don’t know if they have it.
           MD:             ‐‐Huh?
           JD:             You don’t even know if the FBI‐‐
           MD:             [OV] They have it because they didn’t give you the keys, yeah.
           JD:             Yeah, but on the receipt it didn’t show any keys or Camry.
           MD:             Yeah, because they fucking have it.
           JD:             Yeah, but again, everything they confiscated they put as, they put on the receipt
                           except for the car and the keys . . . so . . .
           MD:             Whatever, then.
           JD:             So just wait for Wasserman [PH]. They’ll probably show it in the evidence if they
                           have it.
           MD:             I’m sure they going to use it as evidence. I mean, the only thing they’ll find is,
                           like fucking, ha, this one chick Rachel’s fucking thong in the backseat. [laughs]
           JD:             Why did you—
           MD:             [OV] Huh?


                                                       12
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 13 of 37 Page ID #:1430




        JD:            ‐‐why do you have a . . . never‐‐I’m not even going to ask.
        MD:            Because I fucked her the day they caught me, mother‐‐or the day, er, they, uh,
                       arrested me—
        JD             [OV] Forget it.
        MD:            ‐‐so I mean, like, fuck man, like … it’s funny because I told her, uhm, I was going
                       to fucking, you know, mail it to her, but I was, like, oh, because, you know,
                       driving to fucking Victorville, of course, right. [laughs] Yeah, but I mean literally
                       that’s it, you know.
        [audio ends at 06:47]




                                                   13
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 14 of 37 Page ID #:1431




  Clip 6
  June 24, 2019
  78033112_Jun_24_2019_18_24_02_PM



  [audio starts at 13:53]
           MD:              I miss you.
           KC:              I’m sure you miss lots of things.
           MD:              I miss you, and you’re chief amongst those things.
           KC:              Why?
           MD:              I don’t know. Maybe because you‐you‐you‐you and literally a handful of other
                            people have written out to me. It’s like, it’s funny. I’m‐I’m here, right. I had,
                            like, a 100 friends on fucking Facebook, right. Well, I can’t blame them for not
                            writing out to me. They took down my Facebook. It was stupid, but, like, I had
                            a ton of other friends, and they all know, they all know where I am, and you’re
                            one of the few people who wrote out to me. So, you know, I appreciate that.
           KC:              Aw. Well.
  [audio ends at 14:36]




                                                        14
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 15 of 37 Page ID #:1432




  Clip 7
  July 25, 2019
  78033112_Jul_25_2019_14_13_13_PM


  [Audio starts at 9:08]
           MD:              Matter of fact, fuck everybody.
           HG:              Not that extreme, babe.
           MD:              It’s not extreme, people suck. Everyone who is decently smart can agree,
                            like, you know, people suck. They do. People are the worst.
           HG:              Yes. But you don’t have to take it that extreme.
           MD:              Oh, but where’s the fun in that? [laughs] I’m just kidding. [laughs]
                            I’m just kidding. No, but yeah, I hope he gets cancer. Him and his kids,
                            and his wife, and his Mom. I hope everyone gets cancer, really.
  [Audio ends at 9:41]


  [Audio starts at 12:24]
           MD:              It’s funny. Like, all I’ve done is got‐all I’ve done here is like, work out
                            a lot, get buffer, eat, pray, and like, solidify my hate‐my general, like,
                            mison‐misanthro‐misonthropy, or my general hatred of mankind. It’s
                            like, oh my God, people do suck, don’t they. Like, you know? [OV]
                            Fuck, [UI].
           HG:              [OV] Yes. But it doesn’t mean you have to take things to the extreme.
           MD:              I don’t know, man. I don’t knows.
  [Audio ends at 12:55]




                                                         15
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 16 of 37 Page ID #:1433




  Clip 8
  December 31, 2019
  78033112_Dec_31_2019_19_10_30_PM


  [Audio starts 02:38]
           CT:           Will we see you anytime soon Mark?

           MD:           Huh?

           CT:           Will we see you anytime soon?

           MD:           May. The end of May, actually. You’ll see me in court or on the TV. I’m sure
                         they’ll put me on TV again. He‐he, he‐he.

           CT:           Oh you’re so popular.

  [Audio ends 2:55]




                                                   16
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 17 of 37 Page ID #:1434




  Clip 9
  January 9, 2020
  78033112_Jan_09_2020_14_16_48_PM


  [Audio starts at 11:57]

           MD:              No, but I mean this is like people come in and out of here because it’s like, the
                            mental evaluation and shit. Like, if they’re facing trial in another state, they
                            come here for like a few months and they get, like, they talk to some, like, some
                            psychologist that makes them look, like, the like, the picture with the black
                            blotches on it, Like, tell me what you see, and it’s like, I don’t know, some white
                            chick with glasses holding up a weird picture. I don’t know.

           KC:              [laughs]

           MD:              And it’s just like, if they’re it’s not‐it’s not‐it’s not what you see. It’s how you,
                            like, react to this thing you’re looking at, you know? That’s what they look for
                            and it’s like…and people are, you know, people are dumb. They’re always like,
                            you did good on the psych test, like, no you fucking retard, now you have to go
                            to trial, idiot. You should have been like, “Oh I see, like, rainbows and sparkles
                            and that little leprechaun in the corner.”

           KC:              [UI] dead people [UI] dead [UI] grandfather.

           MD:              It’s like, it’s like, oh, I aced the psychological test and like, you’re a fucking idiot.
                            You should have just acted crazy so they could have like, “Well, he’s too insane
                            to you know go to trial so, I mean…you fucking…. No, but that it’s the truth, it’s
                            like, you fucking idiot. Like, see now they’re going to go to trial…and then now
                            you’re going to, like, oh, well he’s competent. Don’t believe him acting crazy,
                            ladies and gentlemen of the jury. Like, oh yeah.

           KC:              But do they make you do that?

           MD:              No.

           KC:              No, what the…

           MD:              No.

           KC:              Anyway. Anyway.

           MD:              I mean, I probably would at some point but not now. I don’t want to, fucking…

           KC:              You should.

           MD:              Oh yeah, yeah, yeah. Now that I’ve said this on a recorded line. Oh, he’s
                            probably going to act crazy on purpose. What they don’t know is I’m a…what
                            they don’t know is I’m a natural at it.

                                                          17
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 18 of 37 Page ID #:1435




         KC:              [laughs]

         MD:              You know.
         KC:              I mean, I know I’m pretty sure I said what I said in that letter which is like before
                          anything happened so it can technically be confirmed that you’re not lying. That
                          you’re not just faking to like get out of like‐‐

  [Audio ends at 14:08]




                                                      18
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 19 of 37 Page ID #:1436




  Clip 10
  January 11, 2020
  78033112_Jan_11_2020_07_16_54_AM


  [Audio starts at 5:14]

          MD:              Heather, me and her got into that little fight. That little argument over the
                           phone, and then, um, yeah, that’s about it. All it [OV] [UI]
          KC:              [OV] Yeah.
          MD:              [UI] than when I first got locked up. [UI] two other women, only to
                           discover that, friggin, whoever the fuck already talked to them in
                           discovery, like, um, you know, like, their [OV] probably ‐‐
          KC:              [OV] [UI]
          MD:              ‐‐ testify against me, so, probably shouldn’t try to contact them? [OV] I
                           don’t know.
          KC:              [OV] Why would they testify against you?
          MD:              I don’t know.
          KC:              Probably they…
          MD:              Y‐you know‐you know that‐that‐that’s a double sw‐that’s a double edged
                           question. Like, why would anyone testify against me. And then it’s like
                           “Oh, you already know the answer ‘cause you’re a fucking weirdo bro.”
                           [OV] [UI]
          KC:              [OV] I mean – it‐it’s not like, you know, there’s like, witnesses to, like,
                           anything specific. [OV] [UI]
          MD:              [OV] No. But they can just go in and be like, well, you know, we call to
                           the stand all of the fucking exes in order. And, tell, tell the fucking jury
                           what a fucking closeted weirdo he is. And it’s like “Oh my God. So like        this one
                           time, we were at a party, and”, yeah.
          KC:              [laughs]
  [Audio ends at 6:37]



                                                          19
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 20 of 37 Page ID #:1437




  [Audio starts at 6:43]

          KC:              No. Then they call me, and I, like, go up there, and I start like, crying, and
                           everyone just, like, starts crying with me. And then they’re just like
                           “Okay, you’re free to go home Mr. Domingo.” [laughs]
          MD:              I swear to God, I will give you a million babies if that works.
          KC:              [laughs]
          MD:              I will give you all of the babies in the world.
          KC:              Yay.
          MD:              All the babies. All the annoying little bastards.
  [Audio ends at 7:12]




                                                        20
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 21 of 37 Page ID #:1438




  Clip 11
  January 27, 2020
  78033112_Jan_27_2020_06_50_34_AM


  [Audio starts at 6:59]
          MD:              Yeah, I’m [UI]. She’s my wifey. She’s my baby mom. A [OV] [UI].
          KC:              [OV] Yeah. [laughs]
          MD:              So fuck the charges, and fuck [OV] the United States Government. Suck
                           my dick.
          KC:              [UI]
          MD:              They’re gonna be like “Oh my God.” [laughs]
          KC:              You’d better not.
          MD:              And then like, when [UI] like, we’re old and we have kids, and then‐and
                           then, the kids are like, “Mom, what’s the most embarrassing Dad’s ever
                           done?” And then –
          KC:              He got arrested. He was on the news.
          MD:              No. [laughs]. He told a federal judge to fuck off.
          KC:              [laughs] Well, if that’s the case then no babies are going to be happening.
          MD:              You never know. He could be like “Wow, this kids bold. You know what?
                           I dig his confidence. Charges dropped.”
  [Audio ends at 7:53]




                                                       21
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 22 of 37 Page ID #:1439




  Clip 12
  December 28, 2020
  78033112_Dec_28_2020_07_35_23_AM


  [Audio starts at 5:08]
          KC:              Appreciate my time with you.

          MD:              Man, I appreciate my time with you. What the fuck?

          KC:              [OV] [UI] He‐he, he‐he, he‐he.

          MD:              [OV] I went to therapy for you, just saying.

          KC:              For a minute…

          MD:              That, that, that was a long minute, screw you. That was a long minute.

          KC:              You went like twice.

          MD:              I went…

  [Audio starts at 5:28]




                                                      22
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 23 of 37 Page ID #:1440




  Clip 13
  January 8, 2021
  78033112_Jan_08_2021_19_39_48_PM
  [Audio begins at 4:54]
          MD:              I don’t know. I’m like the one boyfriend who didn’t abuse you, and didn’t
                           fucking‐fucking, you know, do drugs, and, doesn’t have warrants.
                           Although, I will bet, of all your exes, I have the biggest warrant. I bet,
                           of all your exes, I’m the only one that hit Feds, so…
          KC:              Uhh, they were never arrested.
          MD:              Oh yeah, so yeah. So, they’re like, lamo’s too, but in a different kind
                           of way.
          KC:              Sure.
          MD:              I don’t know. [OV] I bet I can whip all their asses right now.
          KC:              [OV] [UI]. One hundred percent.
          MD:              Huh?
          KC:              One hundred percent. [laughs]
          MD:              Like, yeah.
          KC:              [OV] So…
          MD:              [OV] I’m pretty damn sure I could too.
          KC:              Most definitely.
          MD:              See, you don’t believe me. It’s okay.
          KC:              [OV] I believe you. [UI].
          MD:              [OV] When I get out, when I‐I come out, I’ll hunt‐I’ll‐I will hunt
                           them down.
          KC:              [OV] [UI].
          MD:              [OV] And I will behead them, and I will drink‐I will eat my
                           cereal out of the bottom of their fucking skull cavities.
          KC:              Okay. [OV] But…
          MD:              [OV] And then I’ll end up in Feds again. Yeah.
  [Audio ends at 5:59]

                                                        23
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 24 of 37 Page ID #:1441




  Clip 14
  February 6, 2021
  78033112_Feb_06_2021_19_09_50_PM


  [audio starts 03:46]
                  MD:      I didn’t make you do anything. Shut up, Nigga. I still have that fucking
                           therapist, fucking card in my fucking wallet. Don’t you tell me that I
                           don’t do anything for you [UI].
                  KC:      Yeah, but you only went, like twice.
                  MD:      Fuck You. I went, like, ten times.
                  KC:      No, you did not.
                  MD:      To what, what, Nigga. I have the receipts and everything.
                  KC:      No, you don’t.
                  MD:      I do.
                  KC:      No, you don’t.
                  MD:      I do.
                  KC:      [laughs] You’re bad.
                  MD:      Talking about, talking about, ooh, fucking, “Why do you think that
                           way?” and “What made you blah‐blah‐blah‐blah?” Like, shut‐up bitch.
                           Like, you know, but anyways. I never called her a bitch, but other than
                           in my head, like goddamn, why does she keep asking me… Like, it’s just,
                           you know, the way I am, just a little looney.
                  KC:      Well, I mean, you were supposed to go there to talk about, like, all your
                           childhood trauma and shit but—
                  MD:      [OV] I mean, I’d rather just fucking treat my Mom like crap the rest of
                           my life, you know, anyways...
  [audio ends at 5:00]


  [audio begins at 5:46]
                  MD:      Anyways, enough about her—
                  KC:      [OV] I’m gonna.
                  MD:      ‐‐let’s go back to you, baby girl, my baby boo who I’m trying to have
                           babies with, but the United States government’s full of fucking dicks
                           who don’t want to pardon me—

                                              24
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 25 of 37 Page ID #:1442




                  KC:    [OV] [laughs]
                  MD:    So, you know, hope—
                  KC:    [OV] [UI]
                  MD:     the White House burns down.
                  KC:    Stop.
                  MD:    See, this is why, this is why, well, you see Your Honor, er, Mr. Domingo’s
                         a crazy piece of shit, cause on this phone call, er, January, February 6,
                         2021, around 7:16 p.m., he said he hopes the White House burns down,
                         so really you should give him a million years. So… He’s looking at me,
                         like, oh my god, why would you say that.
  [audio ends at 6:37]




                                            25
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 26 of 37 Page ID #:1443




  Clip 15
  February 6, 2021
  78033112_Feb_06_2021_07_44_15_AM


  [audio starts at 07:37]
                  KC:       So, like, what‐what’s up with all that legal stuff?
                  MD:       Uhm, some, same shit, not entirely, but, you know, we’ll see. I have to
                            go to video court on my birthday on Tuesday.
                  KC:       For what?
                  MD:       So the judge just wants to, I don’t know, talk about some shit about the
                            case, and, like dude, can we just, fucking, waste of time, but anyways …
                            how it goes.
                  KC:       Hmm. Right.
                  MD:       Imagine I cuss him out and make the news again.
                  KC:       You better fucking not.
                  MD:       [laughs] This just in, breaking news, remember that crazy dude a few
                            years ago. Well, yeah, he, uh, cursed out, his, uh, federal judge.
                  KC:       Jesus.
                  MD:       [laughs]
                  KC:       You better not—
                  MD:       [OV] And at the end of this, I love you, Kayla, I love you, Kayla. I’m going
                            to bust a Tom Cruise. [laughs]
                  KC:       ‐‐You need to be good. Oh my god [UI]‐‐
                  MD:       [OV] I start jumping up and down on the stand. [laughs]
                  KC:       ‐‐[laughs]
                  MD:       You’d love it.
                  KC:       [laughs]
                  MD:       You’d be, why the fuck did you do that? You stupid motherfucker.
                            [laughs]
                  KC:       [laughs] Crazy.
                  MD:       Hey, at least you can brag to your friends, like, well, at least my fiancé
                            cussed out a federal judge. What did yours ever do, so.
                  KC:       Yeah.

                                                26
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 27 of 37 Page ID #:1444




                 MD:      You’re, like, fuck you, don’t do it, fucking idiot.
  [audio ends at 09:12]




                                              27
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 28 of 37 Page ID #:1445




  Clip 16
  February 19, 2021
  78033112_Feb_19_2021_17_02_10_PM


  [audio starts at 09:19]
  MD:             I don’t know. I didn’t really say anything. It’s a quote, unquote, random search. It’s
                  probably like some shit we were probably joking about on this fucking phone, because
                  the person listening on the other end of this line is a loser piece of shit, and I hope you
                  get into a fucking car crash, Nigga. Yeah, you heard me, Nigga. Fuck you.
  KC:             Ooh, my God. [UI]
  MD:             Hope your fucking kid gets cancer, Nigga. Fuck you, too.
  KC:             Stop.
  MD:             Fuck your Mom—
  KC:             [OV] You’re so [UI] [laughs].
  MD:             ‐‐fucking loses her fucking head, mother fucker.
  KC:             [laughs]
  MD:             She burns the fucking dead. Hope your house burns down, too, whoever is listening on
                  the end of this line. Fuck you, you a loser.
  KC:             Stop.
  [audio ends at 10:03]


  [audio begins at 10:09]
  KC:             [OV] Your sense of…
  MD:              ‐‐I’m a fucking beat the fuck at you, Nigga.
  KC:             Your sense of humor is just, like, not everybody’s [UI].
  MD:             [laughs] Watch them be, like, ooh well, terrorist threats—
  KC:             [OV] whatever you say [UI].
  MC:             ‐‐terrorist threats on a federal phone. [laughs]‐‐
  KC:             [OV] You‐you‐you stop, stop.
  MD:             ‐‐they supercede me with another charge.
  [audio ends at 10:21]


                                                      28
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 29 of 37 Page ID #:1446




  Clip 17
  February 23, 2021
  78033112_Feb_23_2021_13_46_38_PM


  [Audio starts at 8:10]
  KC:             We are. We’re, like, the cutest couple in the whole world.
  MD:             Yeah.
  KC:             Bitches ain’t shit. [laughs]
  MD:             Bitches ain’t shit but hoes and tricks. I know.
  KC:             Yes. Hmm, hmm, hmm.
  MD:             Yeah. Although, I would have –
  KC:             [OV] So…
  MD:             ‐‐appreciated it had you told, had you not told, the FBI, like, yeah, I do have issues.
                  Should have just been, like, no, he’s a cool dude. I have no issues.
  KC:             [OV]I did. I fucking told them. I’m like, dude [UI]—
  MD:             [OV] Really. Because I have, you know, [UI]. I‐I was looking at my discovery over the
                  weekend, and I was, like, you know, you could, you really could have just been like,
                  yeah, he’s a little weird, but I’d, you know, you know, but I’d, you know, I didn’t really
                  think of anything about it.
  KC:             [OV] But I did. Do you think they, do you think they actually wrote down the shit that I
                  [UI]—
  MD:             [OV] I. What. I fucking read it. I fucking read it. [UI]
  KC:             ‐‐but they didn’t write down…. They only wrote down what they wanted to write down.
                  I fucking went off for, like, an hour crying, telling this bitch that you’re not, like, evil, and
                  that you don’t deserve to be in jail, and that was when I was still so blindsided, I was
                  [UI]—
  MD:             [OV] Ooh … I understand, like, that wasn’t you who typed it up, right. But, at the end of
                  the day, it‐it is, like, you‐you really could have just, like, been, like, you know, that nigga,
                  no, that nigga’s pretty cool. We just, no, we had a falling out, you know, whoopty‐
                  whoop. Things happened, and it’s a little weird, but I mean, you know, that nigga’s
                  pretty straight. You could have at least done that, like.
  KC:             [OV] So, I mean… I was in shock, okay.
  MD:             Ha, ha. You were in shock.
  KC:             It was a lot, it was a lot. I was, like, okay, I’m not going to tell them anything that they
                  can’t find out on their own. So, [UI].

                                                        29
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 30 of 37 Page ID #:1447




  MD:            [OV] It doesn’t matter, it doesn’t matter, it doesn’t matter because all these other
                 bitches ratted on me anyways. So, it’s cool.
  KC:            Am I the only one who did it? I mean, shit, because …
  MD:            Ooh, I’ll look through it again. I mean, rat is a hard word, but it’s like they are all, like,
                 yeah, I’m pretty weird. Like, y’all could have, y’all couldn’t just be, like, that’s a cool
                 dude. I don’t know what the hell is this. I want my lawyer. Like, shit. Like, goddamn,
                 nigga. [laughs] All you motherfuckers, but anyways.
  [audio ends at 10:14]




                                                       30
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 31 of 37 Page ID #:1448




  Clip 18
  March 6, 2021
  78033112_Mar_06_2021_17_09_40_PM


  [audio starts at 6:00]
  MD:              You’re so determined on seeing one of your exes get crucified in public, I love it.
  KC:              What?
  MD:              Yeah, they’re gonna crucify me, and they’re gonna be like, well, and you’re a piece of
                   shit because Miss [H.G.] says “blah, blah, blah” about you and then there’s this other
                   chick who says “blah, blah, blah” about you and then there’s these, all these other
                   people that say “blah, blah, blah” about you, so you must really be the worst human
                   being on planet fuckin’ earth. You’re just gonna be kind of sitting there in the audience
                   like, what the fuck. This isn’t some…
  KC:              [OV] I mean, why can’t I, like, testify for you or something, like…
  MD:              [OV] Nah, you really th‐…
  KC:              [OV] My experience, he‐he, like, well…
  MD:              [OV] I mean, you could. Theoretically…but th‐, th‐, ri‐, but then, th‐, th‐, they’re gonna
                   cross‐examine you, the prosecution like, isn’t it true Mr. Domingo has misogynistic
                   views? And you, be like, well…
  KC:              [OV] I’m [UI].
  MD:              [OV] It’s gonna be like…
  KC:              [OV] No, he just has a dumb sense of humor, he‐he…
  MD:              [OV] You know what I’m saying?
  KC:              [OV] [UI] no. He‐he.
  MD:              And then you’re gonna be like, well, why did you make him go to therapy? See what I’m
                   saying? So, I mean you could, but it’s like, you just gotta, you will be cross‐examined
                   and, yeah, and it’s gonna be all awkward, like, why did you break up with him in the first
                   place if he’s such a great dude? And it’s like, you know…
  KC:              [OV] Because [UI] immature…
  MD:              [OV] Then the media’s gonna be there and it’s gonna be all like, ah, Mr. Domingo is a
                   misogynist, eww. Duh‐duh‐dun. So yeah… I mean, if you want, I mean, that could
                   happen. I don’t fuckin’ care.
  KC:              Um, do you want me to?
  MD:              That would be pretty funny if you just cuss out the prosecution chick.


                                                       31
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 32 of 37 Page ID #:1449




  KC:             Ha, ha, ha, ha, ha, ha.
  MD:             Hmm‐hmm, hmm.
  KC:             [OV] But then that would make things worse for you. Ha, ha, ha.
  MD:             I don’t care.
  [audio ends at 7:56]


  [audio starts at 8:07]
  MD:             Like, hey, at my trial, like, my fiancée just ripped into this bitch and, you know, it’s gonna
                  be like, well, that was, that is a pretty cool story. And I’m gonna be like, yeah.
  KC:             He‐he, he‐he. I’d be like, bitch, you’re a shitty lawyer, you’re not even asking any
                  relevant questions. He‐he, he‐he, he‐he.
  MD:             Why not?
  KC:             Like, are you…
  MD:             [OV] That’d be pretty cool.
  KC:             …are you misogynist, are you fuckin’, are you a prude, do you hate women who have
                  sex? Probably.
  MD:             Hmm, hmm, hmm, hmm, hmm.
  KC:             He‐he, he‐he, he‐he, he‐he, he‐he, he‐he.
  MD:             No, maybe [UI].
  KC:             He‐he, he‐he.
  MD:             [OV] That’d be pretty funny.
  KC:             Yeah.
  MD:             I don’t know, it’s up to you. I mean. I have a good feeling Heather’s gonna fuckin’,
                  they’re gonna call Heather up to the fuckin’ stand.
  KC:             Why?
  MD:             Cause, I just have a feeling.
  KC:             Well, I don’t want her involved.
  MD:             I mean, we could sub‐, we could subpoena anyone, and they could sub polena [sic]
                  anyone, and that’s just basically calling someone to the stand and basically, going on the
                  record about me as a person or some shit, I don’t fuckin’ know. But I have a good
                  feeling they’re gonna call Heather. And Heather’s just gonna be all like, well, fuck him,
                  because he cheated on me, like, a million times.
  KC:             Hmm. [UI]


                                                       32
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 33 of 37 Page ID #:1450




  MD:            And I’m just like, well, yeah that is true, I did cheat on her a million times, but anyways.
  KC:            She said that you were allowed, she’s like, you didn’t care.
  MD:            Huh?
  KC:            That’s what she told me, she told me, like, you, that, she didn’t care if you slept with
                 other women or not.
  MD:            She’s lying.
  KC:            Really?
  MD:            She’s lying. She’s so…
  KC:            [OV] [UI]
  MD:            …lying. Yeah, she’s so lying.
  KC:            And she said you only did it…
  MD:            [OV] Nope.
  KC:            …if you guys were fighting and that’s it.
  MD:            Yeah, we were fighting, but it wasn’t about that. But it wasn’t about that, but it’s like,
                 she’s lying when she says she doesn’t care.
  KC:            Oh, well.
  MD:            Yeah.
  KC:            Anyway.
  MD:            Anyways.
  [audio ends at 10:13]




                                                     33
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 34 of 37 Page ID #:1451




  Clip 19
  March 18, 2021
  78033112_Mar_18_2021_17_00_09_PM


  [audio starts at 07:03]

  KC:             It’s like they, they wouldn’t even know how to speak another language, the only
                  language they’d be able to speak is English. [UI]

  MD:             [OV] First of all, they’re gonna learn how to learn fuckin Arabic and I’ll make sure of that.
                  Second of all…

  KC:             [OV] No.

  MD:             …I know, now they’re gonna be in Guantanamo Bay. He‐he, he‐he, he‐he.

  KC:             Oh my God.

  MD:             [OV] Fucking little terrorists babies.

  KC:             No, say you’re joking. You’re joking.

  MD:             [OV] Joking. Shut up nigger. I’ll joke when I want.

  KC:             [OV] He‐he, he‐he.

  MD:             And fuck the nigger…

  KC:             [OV] Oh.

  MD:             …who is listening on this conversation. Hope your house burns down and your wife gets
                  into a car crash.

  KC:             [OV] Oh, [UI]. Oh my God.

  MD:             Yeah, you heard me nigger. Hope your old bitch…

  KC:             [OV] Oh, [UI].

  MD:             …ends up cut in half and have to use the Jaws of Life to tear her out or what’s left of her.
                  Fuckin’ prick. Fuck you.

  KC:             He‐he.

  MD:             You know who I am, you know where I live, fuck you.

  KC:             He‐he, he‐he, he‐he.

  MD:             But anyways…

  [audio ends at 07:59]


                                                       34
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 35 of 37 Page ID #:1452




  Clip 20
  March 22, 2021
  78033112_Mar_22_2021_14_54_12_PM

  [audio starts at 0:30]
  MD:             What happened? What’s up?
  KC:             I got a subpoena.
  MD:             For what?
  KC:             Your trial…to testify…
  MD:             Did you?
  KC:             Yeah. It was the same FBI lady that questioned me.
  MD:             Ah, so the trial is going ahead then? Okay.
  KC:             [OV] Y‐, yeah. I guess. Well, she said that it could still change, but yeah…
  MD:             [OV] Okay, alright.
  KC:             [OV] But I don’t know.
  MD:             See, I told you they’re going to call all my exes and everyone that I fucked with or, you
                  know and they’re gonna call co‐workers and…yeah, I know. I was expecting this. There,
                  you get to air it all out.
  KC:             I don’t want to.
  MD:             It’s a little late for that.
  KC:             No.
  MD:             Shoulda never consented to the FBI interview.
  KC:             Well, how the fuck was I supposed to know.
  MD:             You weren’t. That’s how feds work. Or you shouldn’t have done this. Well, I didn’t
                  know. Well exactly, now you’re fucked. Well I wouldn’t say fucked, but it’s like, I mean
                  look, you’re not the one on trial, right? And, you know, okay, and you’re not doing
                  anything illegal, so, now they’re gonna, you’re gonna take the stand and you’re gonna
                  talk shit about me and that’s it and then you’re gonna go home. That’s it. That’s how it
                  works.
  KC:             But, I’m not gonna talk shit about you.
  MD:             Well, I imagine the prosecution is gonna structure th‐, the, the questions into a way
                  where you really don’t get to explain it. You know what I’m saying? It’s just like, did, or,
                  you know, did Mr. Domingo do x, y, and z on this date when you were seeing him? You
                  know what I’m saying? I‐, it’s just, just say yes or no, like, I imagine she's gonna be a

                                                      35
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 36 of 37 Page ID #:1453




                  prick and a bitch and, so I imagine like, you know, yeah, so that’s interesting, so if you
                  got a subpoena, I wonder who else? See, I told you, I fuckin told you, watch, Heather’s
                  gonna get a subpoena, watch, watch, she’s gonna fu‐…
  KC:             [OV] So, we better not be there on the same fuckin’ day, I’m gonna tell you that right
                  now.
  MD:             Ha, ha, you just might. Do s‐, don’t speak it into existence, see now you are. He‐he, he‐
                  he, he‐he. I shoulda never said, I shoulda never said, like, hey, uh, want to testify on me
                  behalf, ‘cause I told you, they listen to these phone calls and they’re all like, fuckin,
                  hmm, maybe we can get Kayla to fuck over Mr. Domingo and that’s what happens.
                  Don’t worry, never fear, it will p‐, you know, it’s nothing. Tell the truth, don’t lie. I don’t
                  want you getting in trouble, you know. They talk, you know, if they force you, you
                  know, just do it. You know?
  KC:             Yeah, well…
  MD:             I mean like, I‐, I‐, I‐, don’t say…
  KC:             [OV] I don’t know.
  MD:             …talk shit, but it’s like, you know, like, they’re gonna structure y‐, your, the s‐, the
                  questions in a way where you’re not gonna really get the chance to explain yourself and
                  the situation to a great detail. You know what I’m saying?
  KC:             Hmm‐hmm.
  MD:             [OV] its ju‐, look, it’s just gonna be like, a yes or no, that, Mister Domingo ever talk
                  about misogynistic views and what are you gonna fuckin say? You know, they’re, you
                  know, I don’t want you getting in trouble. So just, say the fuckin truth. Just let it all air
                  out.
  KC:             Well I don’t know how I’m supposed to like fuckin speak in front of what, how many
                  people are gonna be there, probably at least like, seventeen probably?
  MD:             No…
  KC:             [OV] Like the jury…
  MD:             …the media’s gonna be there. Dude, you should’ve seen how packed the courtroom
                  was when I fuckin’ went to court, people court, not video court, but people court.
                  Fuckin’ both sides of the fuckin’ benches were fuckin’ filled with motherfuckers and like,
                  you know, like, note pads and they’re all looking at me like I’m the fuckin’ anti‐Christ.
                  I’m like, Goddamn, like, did I kick everyone’s, it was like, did I kick your dog or something
                  nigger? Like, you know, like there’s this Filipino nigger straight doggin’ me in the stand,
                  like in the stand, but like you know, where the people sit, like it’s a public…
  KC:             [OV] Hmm‐hmm.
  MD:             …it’s a public trial and I’m like, nigger, I don’t even, I’ve never even done anything to
                  you, can you fuckin’ stop it. Anyways.
  [audio stops at 4:50]


                                                        36
Case 2:19-cr-00313-SVW Document 205-1 Filed 05/27/21 Page 37 of 37 Page ID #:1454




  Clip 21
  March 23, 2021
  78033112_Mar_23_2021_19_36_50_PM
  [audio starts at 1:55]

  MD:             Why you freaked out?

  KC:             Cause, I don’t want a bunch of people knowing who I am.

  MD:             They’re more interested in me, not really you.

  KC:             Yeah, but if I’m up there trying to fuckin defend you, then it’s gonna make me look really
                  bad. But I don’t know…I’m [UI] like…

  MD:             [OV] [UI]

  KC:             …huh?

  MD:             Look, I mean, you know, did you get a lawyer?

  KC:             No, how am I supposed to get a lawyer? I don’t have money for a lawyer.

  MD:             I mean, I don’t know, you know? I’d advise getting a lawyer, but I understand your
                  financial fuckin situation, but, you know…

  KC:             Well ask your lawyer.

  MD:             I don’t know if they fuckin care enough to fuckin talk to you, but, you know, alright, you
                  know?

  KC:             Well, if they’re fucking calling me from the prosecution, then why wouldn’t your lawyer,
                  like.

  MD:             Right, who, who, who hit you up, the FBI?

  KC:             The FBI.

  MD:             It’s the same chick who interviewed you, right?

  KC:             Yeah.

  MD:             Okay. So...hmm. It’s alright, it’ll be fine.

  KC:             I don’t know.

  MD:             [OV] It’s me who should be fuckin shittin bricks.

  KC:             I know, but, still, it takes a lot on me too.

  MD:             Well, it’s not just you, you know. I bet you it’s not just you.

  [audio ends at 03:53]


                                                        37
